Haskell, J.
The issue to the jury was whether the defendant .was a resident of Rockland April 1, 1894, so as to be there taxable. Plaintiff read in evidence, as tending to show defendant’s residence in Rockland, April 1, 1894, a writ dated November 27, 1894, by her against a stranger to this suit, wherein she described herself as “of Rockland.” To the admission of this writ defendant has exception.
The writ could only have been admissible as an admission of the fact of residence at its date. If competent for that purpose, it might tend to show the same residence on the preceding April. Its competency must depend upon whether it was an admission of the plaintiff therein. If merely the recital of her attorney, without her knowledge or direction, it certainly could not be her admission. Nothing of the sort is shown. The fact that she still prosecuted the suit at the time of the trial of this action could make no difference, because it was an immaterial recital therein. Had she been described as of Camden, or Thomaston, it would have been just as well, so far as that suit was concerned. It is not a declaration for the recovery of a specific claim that negatived her interest in another claim, as in Boston v. Richardson, 13 Allen, 162, where the declaration in a former suit by the defendant to recover a certain parcel of land negatived the ownership of the land by him, to which he claimed title in the suit on trial; nor, as in Gordon v. Parmlee, 2 Allen, 215, “in the nature of an admission by the defendants of the nature and amount of damages which they claimed of the plaintiffs in reduction of the amount due on the notes” in suit; nor, as in Bliss v. Nichols, 12 Allen, 443, where, in suit against the drawer of a bill of exchange, protest *484being denied, one defendant had previously sued the acceptor upon his agreement to pay the same, her declaration in that case was admitted as competent evidence, it appearing to have been made by her authority; nor, as in Central Bridge Corporation v. Lowell, 12 Gray, 122, where the defendant’s deliberate answer in another case between the same parties was thought competent evidence.
The evidence relied upon here is much like that in Saunders v. McCarthy, 8 Allen, 42; a statement of the attorney that cannot bind his client.
The doctrine seems to be settled that pleadings in another suit may be used as admissions of the party, where they bear upon the material issues on trial and appear to have been made by his direction, or adoption, shown “by prosecuting the action upon them, as the foundation of his claim.” Dennie v. Williams, 135 Mass. 28. In that case, an answer signed by the attorney in another case, without direction by the party shown, was held incompetent evidence as the admission of such party. See also Elliott v. Hayden, 104 Mass. 180. The evidence admitted was incompetent and mischievous.

Exceptions sustained.